Exhibit 10.1 EXECUTION VERSION EMPLOYMENT AND SEPARATION AGREEMENT THIS EMPLOYMENT AND SEPARATION AGREEMENT (“Agreement”) is entered into as of February 2, 2015 by and between The Providence Service Corporation, a Delaware corporation (the “Company”), and Robert E. Wilson, an Arizona resident (“Executive”). The Company and Executive are each individually referred to herein as a “Party,” and collectively referred to as the “Parties.” The subsidiaries of the Company and any entities managed by or on behalf of the Company or its subsidiaries are referred to herein as the “Group Companies”. RECITALS WHEREAS , Executive has been employed by the Company as the Executive Vice President and Chief Financial Officer of the Company; and WHEREAS, the Company and Executive desire to set forth their mutual agreement concerning the terms and conditions of Executive’s continued employment following the date hereof and Executive’s termination of employment with the Company and the Group Companies, including the precise nature and amount of compensation to be provided to Executive and any other rights and obligations of the Company and Executive following Executive’s termination of employment, including but not limited to in respect of any rights of Executive under the Employment Agreement, dated September 13, 2013, between the Company and Executive (the “Employment Agreement”). Unless otherwise provided herein, capitalized terms in this Agreement shall have the definitions set forth in the Employment Agreement. NOW, THEREFORE , on the basis of the foregoing facts, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and in further consideration of the mutual covenants and agreements contained herein, the Parties agree as follows: AGREEMENT 1.
